 


109 HRES 413 IH: Expressing the concern of the House of Representatives regarding the amount of United States foreign assistance provided to Egypt over the past 25 years without meaningful political reforms by the Government of Egypt, and for other purposes.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 413 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Poe (for himself, Ms. Ros-Lehtinen, Ms. Berkley, Mr. Saxton, Mr. Pence, Mr. Weiner, and Mr. Feeney) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Expressing the concern of the House of Representatives regarding the amount of United States foreign assistance provided to Egypt over the past 25 years without meaningful political reforms by the Government of Egypt, and for other purposes. 
 
Whereas promoting freedom and democracy in Egypt is a foreign policy and national security priority of the United States; 
Whereas, despite being the second largest recipient of United States foreign assistance, Egypt’s democratic development has been extremely limited and its human rights record remains poor, according to the Department of State’s Country Reports on Human Rights Practices for 2004; 
Whereas criminal charges by the Government of Egypt against democracy activist and presidential candidate Ayman Nour have been dismissed as baseless by independent Egyptian lawyers and Nour’s trial is still pending until after the September 2005 Egyptian presidential elections; 
Whereas Egyptian authorities continue to mistreat and torture prisoners, arbitrarily arrest and detain persons, hold detainees in prolonged pretrial detention, and occasionally engage in mass arrests without charge; 
Whereas the United States Commission on International Religious Freedom’s 2005 report on Egypt finds that discrimination, intolerance, and other human rights violations committed by Egyptian authorities affect a broad spectrum of Egyptian society, including Muslims, Coptic Christians, Jews, Baha’is and members of other religious communities; 
Whereas tactics used by Egyptian state security services of interference, harassment, and surveillance against extremists and suspected terrorists are also employed against law-abiding members of all religious groups; 
Whereas state of emergency laws permit Egyptian state security services to detain individuals, particularly dissident Muslims, on charges of unorthodox Islamic beliefs and state security courts to prosecute those individuals who have been charged with insulting the so-called heavenly religions, Islam, Christianity, and Judaism, or inciting sectarian strife; 
Whereas violent attacks on religious minorities, particularly Coptic Christians, by militant groups are an ongoing concern and the Government of Egypt has failed in the past to provide adequate protection for Christians or their property; 
Whereas permits required to build new non-Muslim places of worship require the approval of the President of Egypt, and repairs to existing non-Muslim places of worship require the approval of Egyptian governorates, causing such places of worship to languish for long periods of time under restrictive rules and practices; 
Whereas anti-Semitism in the state-controlled and semi-official media of Egypt as well as in the education system is prevalent; 
Whereas the Government of Egypt requires all citizens and residents to possess an identity card, listing an individual’s religion with choices limited to Islam, Christianity, or Judaism; 
Whereas converts from Islam to another religion have difficulty obtaining new identity cards when they attempt to register their change in religion with Egyptian authorities and often face harassment; 
Whereas those converts who alter their own identification cards and other official documents to reflect their new religious affiliation risk being criminally charged with falsifying official documents; 
Whereas all Baha’i institutions and community activities in Egypt are banned under a 1960 presidential decree, members of the Baha’i faith cannot obtain mandatory identity cards unless they list themselves as one of the three state-sanctioned religions, and Baha’is have been labeled as apostates by Al-Azhar’s Islamic Research Center funded by the Government of Egypt; 
Whereas the Government of Egypt can and should do more to protect the right to freedom of religion or belief, in accordance with international human rights instruments to which Egypt is a party, to punish those responsible for religiously-motivated violence, and to combat widespread and virulent anti-Semitism and other intolerance in the media and in the education system; 
Whereas high level officials of the Government of Egypt have made public statements for years pledging political reforms, yet no discernible improvements are evident; and 
Whereas there are a number of Egyptian policies in place that could be repealed immediately and thereby demonstrate the Government of Egypt’s commitment to political reform: Now, therefore, be it  
 
That the House of Representatives— 
(1)calls on the Government of Egypt to immediately— 
(A)meet its obligations under the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights, to which Egypt is a party; 
(B)repeal the state of emergency and allow full access to the constitutional and international guarantees of the rule of law and due process for those individuals charged with violating section 98(f) of the Egyptian Penal Code, which prohibits citizens from ridiculing or insulting heavenly religions or inciting sectarian strife, instead of having those cases heard by the state security courts; 
(C)repeal a 1960 presidential decree banning members of the Baha’i community from practicing their faith; 
(D)take all appropriate steps to prevent and punish acts of anti-Semitism, including condemnation of anti-Semitic acts, and, while vigorously protecting freedom of expression, counteract anti-Semitic rhetoric in the government-controlled media and other organized anti-Semitic activities;  
(E)investigate and prosecute acts of violence against any individuals or groups on the basis of their religion; 
(F) implement procedures that would ensure that all places of worship are afforded equal treatment and protection; and 
(G)reform the national educational curriculum to ensure that textbooks and other materials exclude any language or images that promote enmity, intolerance, hatred, or violence toward any individual or group of persons based on faith, gender, ethnicity, or nationality; and  
(2)calls on the Government of the United States to— 
(A) seek to negotiate an agreement with the Government of Egypt to establish a timetable, with a set of specific benchmarks for progress on political and human rights reforms, such that— 
(i) if the benchmarks are met by the Government of Egypt, the United States should consider providing economic assistance in areas where significant progress on reform has been made; or  
(ii) if the benchmarks are not met by the Government of Egypt, the United States should reconsider the dimensions and direction of economic assistance to Egypt; and 
(B) offer direct assistance to eligible Egyptian human rights and other civil society groups, which seek to strengthen nonviolent, democratic principles and promote the rule of law, without prior approval of the Government of Egypt.  
 
